Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 1 of 9 Page ID #:46



 1 Robert J. Lauson, Esq. (SBN 175,486)
   LAUSON & ASSOCIATES
 2 880 Apollo Street, Suite 301
   El Segundo, CA 90245
 3 Phone: (310) 726-0892
   Fax: (310) 726-0893
 4 Email: bob@lauson.com
 5 Attorneys for Defendant,
 6 GREEN PLANET, INC.
 7
 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11 SPECTRUM LABORATORIES, LLC,                     Case No.: 5:19-cv-01699-AG-KK
     an Ohio limited liability company,
12                                                 Green Planet’s Answer To Spectrum
13                                 Plaintiffs,     Laboratories’ Complaint For Patent
                                                   Infringement; Third Party Complaint
14 vs.                                             For Breach Of Warranty Against
15                                                 Samson Pharmaceuticals; Demand For
     GREEN PLANET, INC., a California              Jury Trial
16 corporation,
17                           Defendant,
     ________________________________
18
19 GREEN PLANET, INC., a California
     corporation,
20
21              Third-Party Complainant,
22 vs.
23
     SAMSON PHARMACEUTICALS,
24 INC., a California corporation,
25
                    Third-Party Defendant.
26
27
28
                                                 -1-
                                                                                        ANSWER
                                                                 Case No. : 5:19-cv-01699-AG-KK
Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 2 of 9 Page ID #:47



 1         Defendant Green Planet, Inc. (“Green Planet”) answers Spectrum
 2 Laboratories, LLC’s (“Spectrum”) complaint and denies, admits, and alleges as
 3 follows:
 4                                    INTRODUCTION
 5         1.     In response to paragraph 1, Green lacks sufficient information or belief
 6 upon which to answer the allegations of this paragraph, and on that basis denies
 7 them.
 8         2.     In response to paragraph 2, Green Planet admits to the issuance of
 9 multiple patents by the USPTO to Spectrum but lacks sufficient information or
10 belief upon which to answer the remaining allegations of this paragraph, and on that
11 basis, denies them.
12         3.     In response to paragraph 3, Green Planet denies the allegations.
13         4.     In response to paragraph 4, Green Planet admits to receiving
14 Spectrum’s letter but denies the remaining allegations.
15         5.     In response to paragraph 5, Green Planet admits Spectrum is suing, but
16 denies any infringement occurred or that any damages are owed.
17                                       THE PARTIES
18         6.     In response to paragraph 6, Green Planet lacks sufficient information or
19 belief upon which to answer the allegations of this paragraph, and on that basis,
20 denies them.
21         7.     In response to paragraph 7, Green Planet admits the allegations.
22                               JURISDICTION AND VENUE
23         8.     In response to paragraph 8, Green Planet admits the allegations.
24         9.     In response to paragraph 9, Green Planet admits that the court has
25 personal jurisdiction over it, but denies having committed acts of infringement.
26         10.    In response to paragraph 10, Green Planet admits that venue is proper
27 in this court, although it denies having committed alleged acts of infringement.
28
                                              -2-
                                                                                        ANSWER
                                                                 Case No. : 5:19-cv-01699-AG-KK
Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 3 of 9 Page ID #:48



 1                                   RELEVANT FACTS
 2 I.     Spectrum’s Alleged Legal Rights
 3        11.     In response to paragraph 11, Green Planet lacks sufficient information
 4 or belief upon which to answer the allegations of this paragraph, and on that basis,
 5 denies them.
 6        12.     In response to paragraph 12, Green Planet admits the allegations.
 7        13.     In response to paragraph 13, Green Planet is without knowledge or
 8 information sufficient to form a belief as to the truth of the allegations and on that
 9 basis denies the allegations.
10        14.     In response to paragraph 14, Green Planet admits the allegations.
11 II.    Green Planet’s Alleged Infringement Of The Patents
12        15.     In response to paragraph 15, Green Planet denies the allegations.
13        16.     In response to paragraph 16, the letter of Exhibit A speaks for itself.
14 As to Plaintiff’s motives in sending it, Green Planet lacks sufficient knowledge or
15 information to form a belief.         Green Planet otherwise denies the remaining
16 allegations.
17        17.     In response to paragraph 17, again, the letter speaks for itself, and
18 Green Planet denies the remaining allegations.
19                                       COUNT ONE
20                          Alleged Infringement of the ‘776 Patent
21        18.     In response to paragraph 18, Green Planet hereby incorporates by
22 reference its answers to all preceding paragraphs as if set forth fully herein.
23        19.     In response to paragraph 19, Green Planet denies the allegations.
24        20.     In response to paragraph 20, Green Planet denies the allegations.
25        21.     In response to paragraph 21, Green Planet denies the allegations.
26        22.     In response to paragraph 22, Green Planet denies the allegations.
27        23.     In response to paragraph 23, Green Planet denies the allegations.
28        24.     In response to paragraph 24, Green Planet denies the allegations.
                                               -3-
                                                                                         ANSWER
                                                                  Case No. : 5:19-cv-01699-AG-KK
Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 4 of 9 Page ID #:49



 1        25.    In response to paragraph 25, Green Planet denies the allegations.
 2        26.    In response to paragraph 26, Green Planet denies the allegations.
 3        27.    In response to paragraph 27, Green Planet denies the allegations.
 4                                       COUNT TWO
 5                          Alleged Infringement of the ‘105 Patent
 6        28.    In response to paragraph 28, Green Planet hereby incorporates by
 7 reference its answers to all preceding paragraphs as if set forth fully herein.
 8        29.    In response to paragraph 29, Green Planet denies the allegations.
 9        30.    In response to paragraph 30, Green Planet denies the allegations.
10        31.    In response to paragraph 31, Green Planet denies the allegations.
11        32.    In response to paragraph 32, Green Planet denies the allegations.
12        33.    In response to paragraph 33, Green Planet denies the allegations.
13        34.    In response to paragraph 34, Green Planet denies the allegations.
14        35.    In response to paragraph 35, Green Planet denies the allegations.
15        36.    In response to paragraph 36, Green Planet denies the allegations.
16        37.    In response to paragraph 37, Green Planet denies the allegations.
17
18                            AFFFIRMATIVE DEFENSES
19                           FIRST AFFIRMATIVE DEFENSE
20                                    (Patent Invalidity)
21        U.S. Patents Nos. 7,192,776 and 9,128,105 are invalid for failure to comply
22 with the provisions of 35 U.S.C. §§102, 103 and 112.
23                         SECOND AFFIRMATIVE DEFENSE
24                              (Failure to Mitigate Damages)
25        Spectrum has failed to take proper and reasonable steps to avoid and/or
26 mitigate the damages alleged.
27
28
                                              -4-
                                                                                        ANSWER
                                                                 Case No. : 5:19-cv-01699-AG-KK
Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 5 of 9 Page ID #:50



 1                           THIRD AFFIRMATIVE DEFENSE
 2                                 (Conduct of Third Parties)
 3        Third parties, who were non-parties to this action, were at fault concerning
 4 the matters alleged in the complaint. These third parties’ wrongful conduct caused
 5 and/or contributed to Spectrum’s damages, if any. As such, any damages awarded
 6 to Spectrum are recoverable from such third persons in direct proportion to their
 7 respective degree of fault.
 8                         FOURTH AFFIRMATIVE DEFENSE
 9                               (Further Affirmative Defenses)
10        Green Planet presently has insufficient knowledge or information upon which
11 to form a belief as to whether it may have additional, as yet unstated, affirmative
12 defenses available. Green Planet reserves the right to assert additional affirmative
13 defenses in the event discovery indicates such defenses are appropriate.
14
15                                 PRAYER FOR RELIEF
16        WHEREFORE, Green Planet prays as follows:
17        1.     That Spectrum take nothing by way of its complaint;
18        2.     That judgment be entered in favor of Green Planet;
19        3.     That the case be declared exceptional and Green Planet awarded its
20 costs incurred in this action, including reasonable attorneys’ fees to the extent
21 provided for by contract and/or law;
22        4.     The Court grants such other and further relief as it deems appropriate;
23 and
24        5.     That the sole liability of Green Planet, if any, be limited in proportion
25 to the degree of fault attributable to Green Planet.
26
27
28
                                              -5-
                                                                                         ANSWER
                                                                  Case No. : 5:19-cv-01699-AG-KK
Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 6 of 9 Page ID #:51



 1                            THIRD-PARTY COMPLAINT
 2        Defendant and third-party complainant Green Planet, Inc. by and through its
 3 counsel, hereby impleads and makes this claim against third-party defendant
 4 Samson Pharmaceuticals Inc. (“Samson”) whose liability is derivative of the
 5 outcome of the main patent infringement claim of the case:
 6                              STATUS OF THE PARTIES
 7        1.     Green Planet is a California corporation having a principal place of
 8 business in Riverside, California.
 9        2.     Upon information and belief, Samson is a California corporation
10 having a principal place of business in Commerce, California.
11                             JURISDICTION AND VENUE
12        3.     This Court has supplemental jurisdiction over this state law claim
13 pursuant to 28 U.S.C. § 1367.
14        4.     This Court has personal jurisdiction over Samson because it is
15 incorporated in California, does business in California, has engaged in acts giving
16 rise to this controversy in California, and upon information and belief, has a
17 principal place of business in California.
18        5.     This Court is a proper venue for these third-party claims pursuant to 28
19 U.S.C. 1391 because Samson is incorporated in California, does business in
20 California, has engaged in acts giving rise to this controversy in California, and
21 upon information and belief, has a principal place of business in California.
22                                  RELEVANT FACTS
23        6.     Spectrum, according to its complaint against Green Planet, alleges that
24 Green Planet’s synthetic urine Done Deal product infringes their ‘776 and ‘105
25 patents.
26        7.     Samson manufactured Green Planet’s synthetic urine Done Deal
27
28
                                                -6-
                                                                                       ANSWER
                                                                Case No. : 5:19-cv-01699-AG-KK
Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 7 of 9 Page ID #:52



 1 product, and regularly deals in goods of this kind. Specifications as to chemical
 2 composition of this product were not provided by Green Planet, nor did Green
 3 Planet agree to exclude any warranty in purchasing this product.
 4        8.     On October 2, 2019, Green Planet’s counsel wrote to Samson’s
 5 attorneys, Mark Kremer and Sherron Wiggins of Conkle, Kremer & Engel of Los
 6 Angeles, requesting that Samson agree to defend and indemnify Green Planet in the
 7 pending civil action, pursuant to its obligation under Cal. Commercial Code §
 8 2312(3).
 9        9.     On November 5, 2019, Samson responded declining to agree to defend
10 or indemnify Green Planet. Samson contends its product does not infringe the ‘776
11 and ‘105 patents.
12                                      COUNT ONE
13                     Breach of Implied Warranty Of Merchantability,
14        10.    Green Planet incorporates by reference all allegations in all preceding
15 paragraphs of this third-party claim as if fully rewritten herein.
16        11.    Samson’s synthetic urine product supplied to Green Planet included a
17 warranty that it was free of any rightful claim for infringement, that arises by
18 operation of law. Cal. Comm. Code § 2312(3).
19        12.    Assuming Spectrum’s infringement claim is not frivolous, Samson is
20 required to hold harmless Green Planet for the patent infringement claims made by
21 Spectrum. Cover v. Hydramatic Packing Co., 83 F.3d 1390, 1394 (Fed. Cir. 1996).
22 Pac. Sunwear of California, Inc. v. Olaes Enters., Inc. 167 Cal.App. 4th 466, 481, 84
23 Cal.Rptr. 3d 182,193 (2008) (“A rightful claim under section 2312(3) is a
24 nonfrivolous claim of infringement that has any significant and adverse effect,
25 through the prospect of litigation or otherwise, on the buyer’s ability to make use of
26 the purchased goods;”) Phoenix Sols., Inc. v. Sony Elecs., Inc. 637 F.Supp. 2d 683,
27 697 (N.D. Cal. 2009).
28
                                              -7-
                                                                                        ANSWER
                                                                 Case No. : 5:19-cv-01699-AG-KK
Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 8 of 9 Page ID #:53



 1        13.     Samson directly supplying alleged infringing goods to Green Planet has
 2 caused harm to Green Planet in amounts to be proven at trial.
 3        14.     Samson must defend Green Planet in the lawsuit and pay any damages
 4 and Court costs awarded, and/or reimburse Green Planet for its reasonable attorneys
 5 fees and costs, as well as the monies paid for the goods and other losses suffered by
 6 Green Planet such as lost profits.
 7
 8                                PRAYER FOR RELIEF
 9     WHEREFORE, Green Planet prays as follows:
10        1.      A judgement against Samson and in favor of Green Planet on the
11 Breach of warranty claim set forth herein;
12        2.      That Samson must defend and indemnify Green Planet for all damages
13 sustained as a result of Spectrum’s patent infringement claim.
14        3.      That Green Planet be awarded its costs incurred in this action,
15 including reasonable attorneys’ fees; and,
16        4.      That the Court grants such other and further relief as it deems
17 appropriate.
18
19                                                  Respectfully submitted,
20
                                                    LAUSON & ASSOCIATES
21
     DATED: November 18, 2019               By:     /s/Robert J. Lauson
22
                                                    Robert J. Lauson
23                                                  Attorneys for Defendant,
                                                    GREEN PLANET, INC.
24
25
26
27
28
                                              -8-
                                                                                        ANSWER
                                                                 Case No. : 5:19-cv-01699-AG-KK
Case 5:19-cv-01699-AG-KK Document 16 Filed 11/18/19 Page 9 of 9 Page ID #:54



 1                               JURY TRIAL DEMAND
 2
 3        Green Planet requests a trial by jury on all claims asserted.
 4
 5
 6                                                  Respectfully submitted,
 7
                                                    LAUSON & ASSOCIATES
 8
     DATED: November 18, 2019              By:      /s/Robert J. Lauson
 9
                                                    Robert J. Lauson
10                                                  Attorneys for Defendant,
                                                    GREEN PLANET, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -9-
                                                                                        ANSWER
                                                                 Case No. : 5:19-cv-01699-AG-KK
